- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- 2 Company Name Net Serviços de Comunicação S.A. Central Office Address Rua Verbo Divino. 1356 Internet Site www.netservicos.com.br Director of Investors Relations Name: João Adalberto Elek Junior E-mail: ri@netservicos.com.br E-mail 2: joão.elek@netservicos.com.br Phone: +55 (11) 2111-2606 Fax: +55 (11) 2111-2780 Publications (and locality) in which its corporate documents are published Valor Econômico e Diário Oficial do Estado de São Paulo (DOESP) The Company is subject to the arbitration of the Market Arbitration Chamber pursuant to the arbitration clause in the Companys Bylaws Annual Financial Statement and Consolidated Financial Statement, when applicable, as of 12/31/2009 EVENT DATE Accessible to Stockholders 02/10/2010 Publication 02/10 /2010 Submission to BM&FBOVESPA 02/10/2010 Standardized Financial Statement (DFP), as of 12/31/2009 EVENT DATE Submission to BM&FBOVESPA 02/10/2010 Annual Financial Statement and Consolidated Financial Statement, when applicable, according the international standards as of 12/31/2009. EVENT DATE Submission to BM&FBOVESPA 02/10/2010 Reference Form for the current fiscal year (12/31/2010) EVENT DATE Submission to BM&FBOVESPA 05/30/2010 Quarterly Financial Statement  ITR EVENT DATE Submission to BM&FBOVESPA · Referring to 1 st quarter of 2010 04/28/2010 · Referring to 2 nd quarter of 2010 07/20/2010 · Referring to 3 rd quarter of 2010 10/27/2010 1 Quarterly Financial Statements in English or according to International Standards EVENT DATE Submission to BM&FBOVESPA · Referring to 1 st quarter of 2010 · Referring to 2 nd quarter of 2010 · Referring to 3 rd quarter de 2010 04/28/2010 07/20/2010 10/27/2010 Scheduled Ordinary Shareholders Meeting EVENT DATE Publication of the Call Notice DOESP and Valor April 13,14 and 15, 2010 Submission of the Call Notice to BM&FBOVESPA accompanied by the Administrative Proposal, when available 04/15/2010 Ordinary Shareholders Meeting 04/30/2010 Submission of the Minutes of the Ordinary Shareholders Meeting to BM&FBOVESPA 04/30/2010 Scheduled Extraordinary Shareholders Meeting EVENT DATE Publication of the Call Notice DOESP and Valor July 13,14 and 15, 2010 Submission of the Call Notice to BM&FBOVESPA accompanied by the Administrative Proposal, when available 07/15/2010 Extraordinary Shareholders Meeting 07/30/2010 Submission of the Minutes of the Extraordinary Shareholders Meeting to BM&FBOVESPA 07/30/2010 Public Meeting with Analysts EVENT DATE São Paulo - APIMEC Venue: Caesar Park Business Faria Lima Rua Olimpíadas, 205 - Vila Olimpia  Sala 2 Time: 08:30 a.m. (Brasilia time) 05/06/2010 Rio de Janeiro - APIMEC Venue: JW Marriott Hotel Av. Atlântica, 2600 - Sala Wayana Time: 09:00 a.m. (Brasilia time) 05/07/2010 Board of Directors Meeting EVENT DATE Board of Directors Meeting to Approve the 4Q09 Results 02/09/2010 Submission of the Minutes of the Board of Directors Meeting to BM&FBOVESPA 02/09/2010 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 03, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
